DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A reply was filed on 07/15/2022. Claims 1, 3-10, 12-17, and 21-25 are pending in the application and examined herein.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action. 

Claim Interpretation
The term “pin” can have many different definitions and meanings. An “inclusion” is even broader than a “pin”. In a first example, a “pin” can be broadly interpreted, with regard to its surroundings, to mean an elongated element. In a second example, a “pin” can be more narrowly interpreted to mean a rod or tube. The below 35 U.S.C. 102 rejections are based on the first example, whereas the below 35 U.S.C. 103 rejections are based on the second example.

Claim Rejections - 35 USC § 102
Claims 10, 12, 17, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2021/0304909 (“Gramlich”).
Regarding claims 10 and 21, Gramlich teaches (see Fig. 2) a reflector assembly (Figs. 4A-C) usable with a nuclear reactor (100) comprising a reactor core (110), wherein the reflector assembly is configured to surround the reactor core, and wherein the reflector assembly comprises: a graphite support structure (150) defining a plurality of channels (e.g., 168) ([0033]); a beryllium-oxide inclusion/pin (166) positioned in the channels; and control drums (166) rotatable relative to the graphite support structure and the beryllium-oxide inclusion/pin. 

Claims 10 and 21 are so broad as to allow for any elongated cylindrical member, such as a conventional control drum, to read on a recited pin/inclusion. That is, some of the elements (166) can also be viewed to constitute a pin/inclusion.

It is noted that these claims do not require a stationary reflector component. Nor do they require that the pin/inclusion be stationary. Nor do they require that the pin/inclusion be non-rotatable during reactor operation. Thus, any Applicant argument involving “stationary” with respect to these claims is moot.

Regarding claims 12 and 22, Gramlich further teaches each of the control drums comprises a reflector portion (166) and an absorber portion (162), wherein the reflector portion comprises beryllium-oxide (Fig. 4A, [0033]).

Regarding claims 17 and 25, Gramlich further teaches the support structure is an assembly comprised of a plurality of support structures positioned to provide continuous neutronic reflection (Fig. 1).

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-10, 12-17, and 21-25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gramlich in view of US Publication No. 2017/0213610 (“Sumita”), US Patent No. 3,081,247 (“Balent”), US Publication No. 2015/0243376 (“Wilson”), and US Publication No. 2018/0019025 (“Abbott”).

Regarding claim 1, Gramlich discloses (see Fig. 2) a nuclear reactor (100), comprising:
a reactor core (110); and
a reflector assembly (Figs. 4A-C) surrounding the reactor core, wherein the reflector assembly comprises:
a stationary reflector component, comprising:
a graphite support structure (150) ([0033]); and
a movable reflector component (160), and wherein the movable reflector component comprises a plurality of control drums (166, 168) rotatable relative to the stationary reflector component.

	Gramlich discloses a small nuclear reactor. Sumita also discloses (see Fig. 16) a small nuclear reactor comprising a reactor core (4) and a reflector assembly (2) surrounding the reactor core. Sumita further discloses that beryllium-oxide is more reflective than graphite and the effect of a reflector is significant in a small reactor core ([0026], [0044]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include beryllium-oxide in the graphite support structure of Gramlich in order to provide enhanced (or optimum) reflective properties, as suggested by Sumita. For example, Balent discloses (see Figs. 1, 3) an assembly comprising a graphite support structure (3) defining a plurality of channels and a beryllium-oxide pin (4) positioned in each of the channels (3:21-26). While Balent discloses its assembly is a moderator, the skilled artisan would recognize that Balent’s moderator assembly is also a reflector assembly, as evidenced by Wilson. For example, Wilson discloses graphite and beryllium-oxide are both moderators and reflectors ([0025]). Thus, a POSA would recognize that Balent’s moderator assembly is also a reflector assembly. 

	Balent discloses its assembly also provides the reactor core with a more uniform power distribution (1:65-67). It would have therefore been obvious to a POSA to have included a beryllium-oxide pin in each of the channels in the stationary graphite reflector of Gramlich, as suggested by the combination of Sumita, Balent, and Wilson, to have provided enhanced reflective properties and/or a more level power distribution. 

	The modified Gramlich does not appear to disclose the beryllium-oxide pins are removable. 

Abbott discloses (see Fig. 8) a nuclear reactor comprising a reflector assembly (803, 808, 809) surrounding a reactor core (802). The reflector assembly comprises a support structure (803) defining a plurality of channels and a reflector pin (808) removably positioned in each of the channels ([0066]-[0067]). The support structure (803) can be a reflector ([0029]) which can be formed of graphite ([0026]). Abbott further discloses each reflector pin may be independently removable in order to easily inspect individual reflector pins or to replace a pin with another reflector pin or measurement instrumentation ([0066]-[0067]). 

It would have been obvious to a POSA to have the beryllium-oxide pins of the modified Gramlich be removable, as disclosed by Abbott, for the benefits thereof. Thus, further modification of Gramlich in order to replace and inspect individual reflector components of the reactor, as suggested by Abbott, would have been obvious to a POSA. 

It is noted that claim 1 does not require that each pin be fully supported by a respective channel. For example, they can be supported from above. 

It is further noted that claim 1 does not require that each pin be stationary. Rather, claim 1 allows for the graphite support structure to be the stationary component, and allows each pin to be movable (e.g., removable). 

Regarding claim 10, Gramlich discloses (see Fig. 2) a reflector assembly (Figs. 4A-C) usable with a nuclear reactor (100) comprising a reactor core (110), wherein the reflector assembly is configured to surround the reactor core, and wherein the reflector assembly comprises:
a first reflector portion, comprising:
a graphite support structure (150) ([0033]); and
a second reflector portion (160) comprising a plurality of control drums (166, 168) rotatable relative to the graphite support structure.
	
Gramlich discloses a reflector assembly for a small nuclear reactor. Sumita also discloses (see Fig. 16) a reflector assembly (2) for a small nuclear reactor, the reflector assembly surrounding a reactor core (4). Sumita further discloses that beryllium-oxide is more reflective than graphite and the effect of a reflector is significant in a small reactor core ([0026], [0044]). Therefore, it would have been obvious to a POSA to include beryllium-oxide in the graphite support structure of Gramlich in order to provide enhanced (or optimum) reflective properties, as suggested by Sumita. For example, Balent discloses (see Figs. 1, 3) an assembly comprising a graphite support structure (3) defining a plurality of channels and a beryllium-oxide inclusion (4) positioned in each of the channels (3:21-26). While Balent discloses its assembly is a moderator, the skilled artisan would recognize that Balent’s moderator assembly is also a reflector assembly, as evidenced by Wilson. For example, Wilson discloses graphite and beryllium-oxide are both moderators and reflectors ([0025]). Thus, a POSA would recognize that Balent’s moderator assembly is also a reflector assembly. 
	Balent discloses its assembly provides the reactor core with a more uniform power distribution (1:65-67). It would have therefore been obvious to a POSA to have included a beryllium-oxide inclusion in each of the channels in the stationary graphite reflector of Gramlich, as suggested by the combination of Sumita, Balent, and Wilson, to have provided enhanced reflective properties and/or a more level power distribution. 
	
The modified Gramlich does not appear to disclose the beryllium-oxide inclusion is removable. 

Abbott discloses (see Fig. 8) a reflector assembly (803, 808, 809) surrounding a reactor core (802), the reflector assembly comprising a support structure (803) defining a plurality of channels and a reflector inclusion (808) removably positioned in each of the channels ([0066]-[0067]). The support structure (803) can be a reflector ([0029]) which can be formed of graphite ([0026]). Abbott further discloses each reflector inclusion may be independently removable in order to easily inspect individual reflector inclusions or to replace an inclusion with another reflector pin or measurement instrumentation ([0066]-[0067]). It is noted that claim 10 does not require that each inclusion is fully supported by a respective channel. For example, they can be supported from above. 

It would have been obvious to a POSA to have the beryllium-oxide inclusions of the modified Gramlich be removable, as disclosed by Abbott, for the benefits thereof. Thus, further modification of Gramlich in order to replace and inspect individual reflector components of the reactor, as suggested by Abbott, would have been obvious to a POSA.

Regarding claim 21, Gramlich discloses (see Fig. 2) a reflector assembly (Figs. 4A-C) usable with a nuclear reactor (100), comprising a reactor core (110), wherein the reflector assembly is configured to surround the reactor core, and wherein the reflector assembly comprises:
a graphite support structure (150); and
a control drum (166, 168) rotatable relative to the graphite support structure.

	Gramlich discloses a reflector assembly for a small nuclear reactor. Sumita also discloses (see Fig. 16) a reflector assembly (2) for a small nuclear reactor and further discloses the reflector assembly surrounding a reactor core (4). Sumita further discloses that beryllium-oxide is more reflective than graphite and the effect of a reflector is significant in a small reactor core ([0026], [0044]). Therefore, it would have been obvious to a POSA to include beryllium-oxide in the graphite support structure of Gramlich in order to provide enhanced (or optimum) reflective properties, as suggested by Sumita. For example, Balent discloses (see Figs. 1, 3) an assembly comprising a graphite support structure (3) defining a channel and a beryllium-oxide pin (4) positioned in the channel (3:21-26). While Balent discloses its assembly is a moderator, the skilled artisan would recognize that Balent’s moderator assembly is also a reflector assembly, as evidenced by Wilson. For example, Wilson discloses graphite and beryllium-oxide are both moderators and reflectors ([0025]). Thus, a POSA would recognize that Balent’s moderator assembly is also a reflector assembly. 

	Balent discloses its assembly also provides the reactor core with a more uniform power distribution (1:65-67). It would have therefore been obvious to a POSA to have included a beryllium-oxide pin in a channel of the graphite support structure of Gramlich, as suggested by the combination of Sumita, Balent, and Wilson, to have provided enhanced reflective properties and/or a more level power distribution. 

	The modified Gramlich does not appear to disclose the beryllium-oxide pin is removably positioned in the channel. 

Abbott discloses (see Fig. 8) a reflector assembly (803, 808, 809) surrounding a reactor core (802), the reflector assembly comprising a support structure (803) defining a channel and a reflector pin (808) removably positioned in the channel ([0066]-[0067]). The support structure (803) can be a reflector ([0029]) which can be formed of graphite ([0026]). Abbott further discloses the reflector pin may be independently removable in order to easily inspect individual reflector pins or to replace a pin with another reflector pin or measurement instrumentation ([0066]-[0067]). It is noted that claim 21 does not require that the pin is fully supported by the channel. For example, they can be supported from above.

It would have been obvious to a POSA to have the beryllium-oxide pin of the modified Gramlich be removable, as disclosed by Abbott, for the benefits thereof. Thus, further modification of Gramlich in order to replace and inspect individual reflector components of the reactor, as suggested by Abbott, would have been obvious to a POSA.

Regarding claims 3, 12, and 22, Gramlich further discloses wherein each of the control drums comprises a reflector portion (166) and an absorber portion (162), and wherein the reflector portion comprises beryllium-oxide (Fig. 4A, [0033]).

Regarding claims 5 and 13, Balent further discloses wherein the graphite support structure comprises a radial thickness of about 0.3 meters to about 1.0 meters (4:25; Balent discloses a radial reflector thickness of 1.5 feet, or 0.4572 meters, which falls within the claimed range). It would have been obvious to a POSA to further modify the support structure of Gramlich to have a radial thickness of about 0.3 meters to about 1.0 meters since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that a thinner support structure would not reflect as many neutrons, allowing more neutrons to escape from the reactor core, and a thicker support structure would require more reflecting material, thereby increasing costs. Thus, further modification of Gramlich’s reactor to have a support structure radial thickness of about 0.3 meters to about 1.0 meters, as suggested by Balent, to provide an optimum range in a particular reactor design would have been obvious to a POSA.

Regarding claims 6, 14, and 23, Balent further discloses the plurality of beryllium-oxide pins/inclusions, and therefore the channels containing the beryllium-oxide pins/inclusions, defines a circular shape and may be of various diameters, including, for example, 2 inches, or 0.0508 meters (3:26-29), which falls within the claimed range of about1 0.005 meters to about 0.05 meters. Additionally, it would have been obvious to a POSA to have a channel diameter of about 0.005 meters to about 0.05 meters since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that that the size of the pin/inclusion, and therefore the size of the channel, would affect the amount of beryllium-oxide in the reflector assembly, and therefore the criticality of the reactor (see Sumita, [0026]; Balent, 2:54-60). Thus, further modification of Gramlich’s reactor to a channel diameter of about 0.005 meters to about 0.05 meters to provide an optimum range in a particular reactor design would have been obvious to a POSA.

Regarding claims 7, 15, and 24, as discussed above, Balent discloses the plurality of beryllium-oxide pins/inclusions, and therefore the channels containing the beryllium-oxide pins/inclusions, may be of various sizes, including, for example, 2 inches, or 0.0508 meters (3:26-29). Additionally, Balent discloses, as an example, each of the plurality of hexagonal support structures may have a diameter of 16.75 inches, with each support structure comprising 7 equally spaced beryllium-oxide pins/inclusions (Fig. 3, 3:26-29). Therefore, the spacing between each channel is about 2.6875 inches, or about 0.06826 meters, and the pitch is about 4.688 inches, or about 0.1191 meters. However, it would have been obvious to a POSA to have a channel pitch of about 0.013 meters to about 0.07 meters since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the pitch would affect the number pins/inclusions in the reflector assembly, and therefore the amount of beryllium-oxide in the reflector assembly. A POSA would further recognize that the amount of beryllium-oxide in the reflector assembly would affect the criticality and power level of the reactor (see Sumita, [0026]; Balent, 2:54-60). Thus, further modification of Gramlich’s reactor to a channel pitch of about 0.013 meters to about 0.07 meters to provide an optimum range in a particular reactor design would have been obvious to a POSA.

Regarding claims 8 and 16, as discussed above, Balent discloses a channel spacing of about 0.06826 meters, which falls within the claimed range of about2 0.001 meters to about 0.06 meters (Fig. 3, 3:26-29). It would have been obvious to a POSA to have a channel pitch of about 0.001 meters to about 0.06 meters since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the spacing of the channels would affect the number pins/inclusions in the reflector assembly, and therefore the amount of beryllium-oxide in the reflector assembly. A POSA would further recognize that the amount of beryllium-oxide in the reflector assembly would affect the criticality and power level of the reactor (see Sumita, [0026]; Balent, 2:54-60). Thus, further modification of Gramlich’s reactor to a channel pitch of about 0.001 meters to about 0.06 meters to provide an optimum range in a particular reactor design would have been obvious to a POSA.

Regarding claims 9, 17, and 25, the modified Gramlich discloses wherein the support structure is an assembly comprised of a plurality of support structures positioned to provide continuous neutronic reflection (Gramlich, Fig. 1; Balent, Fig. 1; Gramlich shows the reflector completely surrounds the reactor core; Balent shows the support structure comprising a plurality of support structures). A POSA would have been motivated to combine Gramlich, Sumita, Balent, and Wilson as discussed above with regards to claims 1 and 10 to provide a plurality of support structures.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gramlich in view of Sumita, Balent, Wilson, and Abbott, as applied to claim 1 above, and further in view of US Publication No. 2004/0062340 (“Peterson”).

Regarding claim 4, Gramlich further discloses a reactor core housing (130), wherein the reactor core is positioned within the reactor core housing (Fig. 1), but appears to be silent as to the material of the housing. 

Peterson discloses (see Fig. 1) a reactor core housing (28) comprising beryllium.

Peterson discloses including beryllium in the reactor core housing helps reduce the critical mass ([0034]). A POSA would further recognize that nuclear reactors often utilize beryllium in the form of beryllium oxide (see Gramlich, [0033]). Thus, further modification of Gramlich’s reactor to reflect neutrons and improve fuel economy, as suggested by Peterson, would have been obvious to a POSA. Additionally, a POSA would have found it obvious to have the reactor core housing comprise beryllium oxide since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Thus, further modification of Gramlich’s reactor to use a beryllium oxide reactor core housing, as suggested by Peterson, to meet a particular reactor design would have been obvious to a POSA.

Response to Arguments
Applicant’s amendments and arguments filed 07/15/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the Drawing objection and 35 U.S.C. 112(b) rejections of record.

Applicant argues the beryllium-oxide components of Balent are components of the reactor core, not the reflector assembly surrounding the reactor core (Remarks, p. 11). However, Balent is not applied as teaching the reflector assembly surrounding the reactor core. Rather, Gramlich discloses this arrangement. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gramlich discloses a reflector assembly surrounding a reactor core, the reflector assembly comprising a stationary reflector component comprising a graphite support structure (Figs. 4A-C, [0033]); Sumita establishes that beryllium-oxide is more reflective than graphite ([0026], [0044]) and Balent further establishes beryllium-oxide pins may each be positioned in channels defined by a graphite support structure (Figs. 1, 3, 3:21-26). 

The remaining arguments are directed towards newly added limitations and are therefore addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646             
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “about” can be interpreted in view of [0057] of the instant specification which apparently allows “about” to unconventionally be “within 50%, 20%, 15%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.5%, or 0.05% of a given value or range.” Thus, 0.0508 meters is within 2% of 0.05 meters.
        2 As noted above, the term “about” can be interpreted in view of [0057] of the instant specification. Thus, 0.06826 meters is within 15% of 0.06 meters.